SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-15 and 21-25 are currently pending. Claims 1, 11 and 21 have been amended. Claims 16-20 were previously canceled.
Applicant's amendments to claims 1, 11 and 21 have put the case in condition for immediate allowance. A Notice of Allowance (NOA) is issued herewith.

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein the first gate dielectric layer wraps around side and bottom surfaces of the first gate electrode; and wherein the second portion of the first gate spacer extends above a height of the first gate electrode layer and a height of the first gate dielectric layer, in combination with the additionally claimed features.
In Re claims 2-10, they are allowable because of their dependence on claim 1.

B.	Re claim 11, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein an entirety of the first gate electrode layer is separated from being disposed over the topmost surface of the fin; and a gate spacer disposed on a side surface of the pair of gate structures and on the fin, wherein the gate spacer extends continuously from the first dielectric layer to the second dielectric layer such that the gate spacer interfaces with both the first and second dielectric layers, in combination with the additionally claimed features.
In Re claims 12-15, they are allowable because of their dependence on claim 11.

C.	Re claim 21, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a gate spacer including a first portion interfacing with a sidewall surface of the first gate structure, a second portion interfacing with a sidewall surface of the second gate structure and a third portion disposed above both the first and second gate structures and over the fin, the third portion of the gate spacer being wider than at least one of the first and second portions of the gate spacer, wherein the conductive cap is spaced apart from the first and second portions of the gate spacer such that the conductive cap does not interface with the first and second portions of the gate spacer; and an interlevel dielectric layer disposed along and interfacing with the first portion, the second portion and the third portion of the gate spacer, in combination with the additionally claimed features.
In Re claims 22-25, they are allowable because of their dependence on claim 21.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892